DETAILED ACTION
Claim Status
This Office Action is in response to the claims filed with RCE on 02/16/2021.
Claims 1-20, 23, 40 and 55-142 have been canceled.
Claims 21-22, 24-39, 41-54 and 143-153 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to rejection of claims under 35 U.S.C. 112(a), Applicant is of the opinion that with reference to the written description requirement, MPEP § 2163(I) (A) states “[t]here is a presumption that an adequate written description of the claimed invention is present in the specification as filed,” as “[a] description as filed is presumed to be adequate, unless or until sufficient evidence or reasoning to the contrary has been presented by the [E]xaminer to rebut this presumption”, according to MPEP § 2163(III) (A) and it is the Examiner that must set forth express findings of fact supporting the alleged lack of written description such that, “These findings should (A) Identify the claim limitation at issue; and (B) Establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.” MPEP § 2163(III) (A) while “A general allegation of ‘unpredictability in the art’ is not a sufficient reason to support a rejection Id and Applicant disagrees with the rejection of claim 21 and 38 that the “Specification is silent of the language[,] and does not described that] the content [in the claims] includes a call to a beacon service, a secure identifier, and a public identifier corresponding to the particular consumer’s computing device”, since Paragraph [0013] of the Specification recites “wherein the content includes a call to a beacon service and a secure identifier associated with the particular consumer.”  Further, paragraph [0082] discusses that “[t]he beacon [call] causes the Touch Point to connect to the OMS 211 and transmit the Secure ID and Public ID...[and] [t]he Public ID, in various embodiments, is a mobile device identifier.” Additionally, paragraph [0111] of the Specification discusses that "the Touch Point completes loading the content of the www.anysite.com website...[and] [a]t that point, the Touch Point stores two cookies: the sync partner ID and the cookie value that includes the Public ID.” As such, the Specification provides written description for the above-referenced claimed portions.
With respect to rejection of claims 145 and 150 recite “wherein: a) the public identifier comprises an encrypted public ID and a last refresh date; and b) the last refresh date is the date the public identifier was set.”, Applicant as previously stated maintains the opinion that Paragraph [0015] of the specification recites an embodiment in which “the computer system includ[es] at least one processor configured to:... decrypt the public identifier.” Moreover, paragraph [0019] of the specification states that “the second portion of the distributed architecture is configured for...decrypting the cookie to reveal a public identifier.” Paragraph [0018] also discusses “decrypting the last refresh date” from the cookie (which according to paragraph [0019] and paragraph [0089], the cookie can correspond to an encrypted public identifier).  According to paragraph [0089] in one embodiment, the cookie “entry includes a unique identifier (i.e., the Public ID), a date of insertion (e.g., a date the unique identifier was created or last refreshed).” As such, a person skilled in the art at the time the application was filed would have recognized that the inventor was in possession of the above-referenced claimed portions in view of the aforementioned paragraphs.
Examiner fully considers Applicant’s position, but respectfully disagree because the sections of the Specification provided by the Applicant as evidence to rebut the rejection are not found to have proper support as none of the sections describe the claimed invention as the sections provided no more than repeat/copies of the claim language.  That is, the Specification in the sections provided do not disclose the claimed language.  Further, decrypt{ing} the public identifier that is mentioned in the sections (Pars. 15, 18, 19) of the Specification does not provide a proper support as required for the claimed language because the claim requires that the public identifier comprises an encrypted public ID and a last refresh date.  In another word, an encrypted public ID and a last refresh date is comprised in the public identifier which is not disclosed in the Specification.  Additionally, entry includes a unique identifier (i.e., the Public ID), a date of insertion (e.g., a date the unique identifier was created or last refreshed) of Par. 0089 does not disclose that the date the public identifier was set.  Therefore, as the claims continue to recite alleged invention without providing a proper written description in the Specification, Examiner sustains the rejection that the Applicant do not have the claimed possession. (Please See MPEP 2163 (I))  

With respect to claims rejected under 35 U.S.C. 103, Applicant is of the opinion that the cited references, either alone or in combination, fail to show or suggest at least the following portions of claim 21: 
“at least one first computing device that is configured to: 
transmit content to a particular consumer’s computing device via a secure online portal associated with the financial institution, wherein the content includes a call to a beacon service and a secure identifier, wherein the secure identifier is an anonymous identifier associated with the particular consumer in the financial institution... 
[a] beacon service comprising at least one second computing device... configured to: examine the request from the call to locate particular information at least one third computing device that is configured to:
 receive the public identifier and the secure identifier associated with the particular consumer via the call to the beacon service from the particular consumer’s computing device.”  
Grimes fails to show or suggest “at least one first computing device....configured to: transmit...content includ[ing] a call to a beacon service and a secure identifier,” as set forth in the claims. While Applicant has previously presented arguments and the Examiner has admitted that Grimes is silent as to the content including “a call to a beacon service, a secure identifier, and a public identifier corresponding to the particular consumer’s computing device,” Grimes also fails to show or suggest that at least one first computing device transmits (e.g. the OPS) and a beacon service receives a secure identifier via a content along with a public identifier via a call to the beacon service and even assuming, for the sake of argument, that the GUID had been the claimed secure identifier, to which Applicant strongly disagrees, Grimes is silent as to the OMS receiving the GUID much less doing so via content and a call to a beacon service. In contrast, Grimes discusses that the “OPS searches its matched offer table according to the GUID associated with the received call from the financial institution (step 1905).
Additionally, the addition of Doughty to correct the above-referenced deficiencies of Grimes is the product of impermissible hindsight reconstruction. Although nearly all rejections of claims involve the use of a degree of hindsight, it is also the case that hindsight cannot be the basis of a rejection.  Consequently, a rejection on obviousness may take into account “only knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure.” While Doughty discusses that “a pixel tag is usually a transparent graphic image, usually no larger than one pixel by one pixel, placed on a webpage or in an email,” the Office Action uses impermissible hindsight reconstruction by alleging the use of the pixel tag in Doughty can be used to transfer a GUID from an OPS to an OMS in Grimes because the alleged usage improperly requires “knowledge gleaned only from applicant’s disclosure.” In fact as mentioned above, Grimes is silent as to the OMS receiving the GUID, and the disclosure of a pixel tag in Doughty does not cure that deficiency. Therefore, Doughty fails to show or suggest the above-referenced portion, and thus cannot cure the above-referenced deficiencies of Grimes.
In Addition, Applicant alleges that Nemoy fails to show or suggest the above-referenced portions of claim 21 as Nemoy discusses that the “server associates the data with a public identifier that does not identify the client that owns the data.” (Emphasis added). In contrast, the public identifier in claim 21 “correspond|[s] to the particular consumer’s computing device.” As such, the public identifier in Nemoy is not the same as the claimed public identifier.  Therefore, Nemoy fails to show or suggest the above-referenced subject matter, and thus cannot cure the above- discussed deficiencies in Grimes and Doughty hence the cited references, either alone or in combination, fail to show or suggest at least the following portion of claim 21:
associate the at least one segment with the public identifier associated with the particular consumer based on the match table.”
Further, Applicant adds, the Office Action alleges Grimes teaches “associate the at least one segment with the public identifier associated with the particular consumer” but fails to teach doing so based on a match table. The Office Action admits that neither Grimes nor Doughty disclose “based on the match table,” as claimed. However, the Office Action alleges that Nemoy discloses “based on a match table.” Applicant respectfully disagrees. As an initial matter, Grimes fails to show or suggest that the second portion being configured to “associate the at least one segment with the public identifier associated with the particular consumer,” as claimed. Rather, the Office Action, which alleges the second portion is the OMS in Grimes, appears to conflate actions performed by the OPS and OMS in Grimes.
Examiner fully considers Applicant’s position, but respectfully disagree because Grimes discloses,
“Still referring to FIG. 14, once de-identified consumer transaction data and campaign data has been received by the OPS, a matching process 1500 is initiated to identify which consumers will receive specific TMOs 113 based on specific consumer transactions (i.e., offer-qualifying purchases (OQPs) 115 or offer-triggering events). The details associated with the matching process are described in conjunction with FIG. 15. After offers and transactions have been matched, the matched offers are stored in a matched offer table (see FIG. 18 and associated discussion) in the OPS database 307 where they await injection into financial institution consumer portals (or are sent to a consumer via another mechanism, such as via mobile devices, email, SMS or MMS messages, etc.). As a consumer 103 logs into his or her financial institution portal to view his or her account(s), an injection process 1900 is performed, in which the matched offers are merged into the respective financial institution portal for display in association with respective consumer transactions (see FIG. 19 and associated discussion for details). Over time, as consumers 103 view the TMOs 113 and redeem them via RQPs 117, the redemption process 2300 tracks and records viewed and redeemed offers, and instructs financial institutions 205 to issue offer redemption payments (ORPs) 225 to consumer accounts (see FIG. 23 and associated discussion). As data associated with viewed and redeemed offers, etc., is collected and stored, the OPS 207 aggregates and transmits such campaign results data 301 to the OMS 211 in response to a request from the OMS for such data for processing and display to advertisers 213.
As will be understood, use of GUIDs in place of actual consumer accounts or consumer identifiers prevents unauthorized access to confidential consumer information by components outside of the financial institution 205 (e.g., OMS, Internet, etc.). If, however, some sensitive data were accidentally transmitted to an OPS 207, no further breach of this data would occur, as the OPS is in operative association with the financial institution behind the financial institution's firewall(s) 330 and reverse proxy 217. Further, the distributed architecture of the financial institution and each OPS (as shown previously in FIG. 3) creates additional layers of security for each component. Accordingly, all private and sensitive consumer information is retained within the financial institution's security mechanisms, thus allowing placement of TMOs without disclosure of sensitive and confidential consumer data.
As will be understood, table 1800 is presented for illustrative purposes only, and embodiments of the present system 215 are not limited to use of the specific data table shown. As shown, the table 1800 includes four data categories or fields: transaction identifier (ID) 1605, offer identifier (ID) 1303, account global unique identifier (ID) 1603, and rank 1801. As will be understood, however, the data categories or fields are not limited to the fields shown, and other embodiments include additional fields as will occur to one of ordinary skill in the art, including offer-triggering event (OTE) identifier (ID), etc. As will also be understood, although only five data entries are shown in the table (i.e., entries corresponding to transaction IDs 55550, 37953, etc.), actual data tables constructed in accordance with embodiments of the present system may include a virtually unlimited number of entries corresponding to a plurality of matched consumer transactions and offers.
As shown, the transaction ID field 1605, offer ID field 1303, and account GUID field 1603 correspond to the similarly-identified fields shown and discussed previously in conjunction with FIGS. 13, 16, and 17. In one embodiment, when offers and transactions are matched, the respective data entries are pulled or replicated from the respective data tables or files and stored in matched offer table 1800. For offer-triggering events (OTEs) in which offers are not necessarily matched to a single transaction, the account GUID field 1603 indicates to which consumer account a matched OTE corresponds. Rank field 1801 identifies the ranking of the particular matched offer as compared to other matched offers for the given transaction or OTE (as mentioned previously). Additionally, as shown, representative transaction 1803 corresponds to the Pizza Pub/Pizza King example referenced in other parts of this disclosure.
Starting at step 1901 in FIG. 19A, an OPS 207 monitors for a call from its respective financial institution's web server 219 for previously-matched offers. In accordance with one aspect of the disclosed system, each time a consumer 103 logs in to his or her financial institution web portal, a call is automatically transmitted from the financial institution web server to the OPS to retrieve the matched offers (if any) associated with the particular consumer's account transactions (based on the consumer's GUID). In accordance with one disclosed aspect of the claimed invention(s), for this call to occur, a relatively minimal amount of JavaScript code (or some other similar programming language) is inserted into the financial institution's banking portal code at a previous time when an OPS is initially connected to the financial institution 205. When a consumer's browser loads the financial institution portal display (and especially an account history page comprising a list of prior transactions of the consumer), this JavaScript code (i.e., “script call code”) calls a larger segment of code contained within the OPS that performs the functions of retrieving matched offers and injecting those offers into the financial institution's web portal display to the consumer.
Still referring to FIG. 19A, if a call is received from the financial institution 205 (indicating a consumer 103 has logged in to the financial institution portal to view his or her account and transactions, e.g. via an account history page), then the stored, matched offers associated with the particular consumer's transactions are retrieved from the matched offer table 1800 maintained by the OPS in the OPS database 307 (step 1905). If a call is not received, then the OPS 207 again monitors for a call from the financial institution online system (step 1901) via a continuous monitoring loop. In one embodiment, if a call is received, then the OPS searches its matched offer table according to the GUID associated with the received call from the financial institution (step 1905). Once the TMOs (if any) associated with a given consumer's transactions are retrieved, information corresponding to the selected TMO's is transmitted to the consumer's browser, and the injection process updates the previously rendered web page associated with the financial institution portal with such retrieved TMO information, thereby displaying the retrieved offer(s) to the consumer (steps 1907, 1909) (see FIG. 21). Stated in other words, and according to one aspect of the claimed invention(s), the consumer views his or her account history page initially as originally intended and as originally programmed by the financial institution web portal, and that account history page is updated by the consumer's browser, which receives the TMO information asynchronously to the account history web page display, by locally executing the injection script which dynamically and independently modifies the prior account history display to provide an updated account history display that incorporates the TMO information merged therein.
At step 11, and still referring to FIG. 19B, once the OPS 207 receives the asynchronous call redirected from the bank web server, the OPS identifies and determines which offers should be displayed to the consumer 103 via the financial institution portal based on the particular consumer account and the rendered transactions. In order to determine which offers to transmit back to the bank's web server (and thence to the consumer's browser) for display to a consumer, the OPS searches the matched offer table 1800 in the OPS database 307 and retrieves offers associated with the consumer's account. Also, based on the rendered transactions, the OPS makes a determination as to where offers should eventually be displayed (i.e., “placed”) on the consumer's transactions display pursuant to offer placement criteria (typically defined by advertisers 213 during campaign generation).”  (In at least Pars. 235, 242, 252, 255, 265)
Therefore, given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification, Grimes discloses “transmit content to a particular consumer’s computing device via a secure online portal associated with the financial institution, wherein the content includes a call to a service (JavaScript code (i.e., “script call code”)), wherein the secure identifier (GUID) is an anonymous identifier (associated with) for the particular consumer in the financial institution, and wherein the first portion of the distributed architecture is communicatively coupled to the financial institution and located behind a firewall; and the particular consumer’s computing device configured to execute the call to the beacon service to make a request comprising the secure identifier corresponding to the particular consumer’s to the service; making, via the call to the service included with the content being executed by the particular consumer’s computing device, a request comprising the secure identifier to the service; the service comprising at least one computing device, the at least one computing device being configured to: examining, via the service executed by at least one computing device, the request from the call to locate particular information; and determining, via the service executed by the at least one computing device, that the particular information comprises secure identifier and the identifier (transaction ID), and writing, via the service executed by the at least one computing device, the secure identifier and the identifier as a potential match for processing.
Grimes does not explicitly disclose beacon.  Doughty disclose,
“Used in combination with cookies and match keys, a pixel tag is usually a transparent graphic image, usually no larger than one pixel by one pixel, placed on a webpage or in an email. It is used to monitor the behavior of the user visiting the webpage or sending the e-mail. When the HTML code for the pixel tag points to a site to retrieve the image, it can simultaneously pass along information, such as the IP address of the computer that retrieved the image, the type of browser that retrieved the image, and previously set cookie values. Pixel tags are typically used by a third-party to monitor the activity of a site. A pixel tag can be detected by viewing the source code of a webpage and looking for any that load from a different server than the rest of the site. Turning off the browser's cookies will prevent pixel tags from tracking the user's activity. The pixel tag will still account for an anonymous visit, but the user's unique information will not be recorded.” (In at least Par. 62)
Given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification that describes “the beacon is an instruction for the consumer's Touch Point to make a request to a beacon service associated with the OMS 211. In one embodiment, the beacon may be a single pixel image HTML code with a URL pointing to the OMS 211 beacon service.” [PGPub Par. 0081], Doughty discloses beacon.  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the inserting of a JavaScript code (i.e., “script call code”) into the financial institution’s portal code (Par. 252) of Grimes in view of Doughty in order to monitor for a call from the financial institution online system via a continuous monitoring loop hence have the JavaScript code call a segment of code contained within the associated system that performs the functions of retrieving matched offers and injecting those offers into the financial institution’s web portal to display to the consumer (Grimes, Par. 252) and to monitor a behavior of the Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Grimes nor Doughty specifically disclose content comprising a secure identifier; request comprising a public identifier corresponding to the particular consumer’s computing device; matching the public identifier with the secure identifier associated with the particular consumer based on the potential match; storing the matched public and secure identifier associated with the particular consumer in a match table and based on the match table.  However, Nemoy discloses,
“When a server receives a record incorporating a private UUID, the server also creates a public UUID. The public UUID is unique to the client machine and the OS. In one embodiment, the public UUID is also unique to the particular server. Thus, when two servers share data, each server stores a separate public UUID for each private UUID.
In one embodiment, the server searches for a public ID when it receives profile information from a client. If the public ID exists, the server can associate the new profile information with the existing public ID. If a public ID does not exist, the server can then generate one and associate it with the profile information. The server runs the profile or updates to the profile information, and sends back the public ID to the client. The client can be assigned a new public ID by presenting the private ID. The server stores a link between the public ID and the private ID for the client. In one embodiment, the two IDs are stored together in a database on the server.  In one embodiment, send and update or delete refer to operations by a client on data. The information owner, or user operating the client device, can submit or send data to a single server. The server enables the exchange with the client device based on the public ID of the client. Updating information occurs the same way. The client presents the public ID to the server, which then allows the client to send data. Sending data can be accomplished with an application executing on the client, and/or by manual user input. Thus, an application on the client may gather information to send to the server, and the user can input data directly. Updating may involve the client accessing the data stored on the server, and making changes to it. An alternative may involve having standard submission protocols that identify information types that are being submitted, and the server overwrites stored data with new data of the same type. A submission of data could also indicate whether the data is additional data to store and make available, or whether the data is intended to replace stored data.” (In at least Pars. 31, 37, 40)
Given the broadest reasonable interpretation of the claim, Nemoy disclose content comprising a secure identifier; request comprising a public identifier corresponding to the particular consumer’s computing device; matching the public identifier with the secure identifier associated with the particular consumer based on the potential match; storing the matched public and secure identifier associated with the particular consumer in a match table and based on the match table.  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the login of a consumer to respective financial institution web portal that places an automatic call to the offering system to retrieve a Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

With respect to Applicant alleging that the addition of Doughty to correct the referenced deficiencies of Grimes is the product of impermissible hindsight reconstruction
Examiner fully considers Applicants position, but respectfully disagree because the courts have found “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is “hindsight” because “express” motivation to combine the references is lacking.  However, there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 145 and 150 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 145 and 150 recite “wherein: a) the public identifier comprises an encrypted public ID and a last refresh date; and b) the last refresh date is the date the public identifier was set.”  However, according to the Applicant’s Specification which discloses,
“Starting at step 501, the OMS 211 retrieves the current date. At step 503, the OMS 211 creates a Public ID for the Touch Point. The Public ID may be a randomized number or combination of letters, numbers, and other characters. In various embodiments, at step 505 of FIG. 5, a cookie representing or including the Public ID is created by appending the Public ID and the current date, and encrypting the result. For example, if the Public ID is 38fhns66r and the date is Sep. 18, 2014, then the appended value may be formatted as: “38fhns66r12014-09-18,” where the “|” is a pipe character. The appended value is then encrypted as the cookie value. An example cookie value may be: muZZVd5MOIJHYTf7jHcE+JhaU3OOQH7WQaq4Tk0bS/S4JMqZDQAuLO4ExhZGzHVnTZGerIB56cWI2zc0kpkrlQ==” 
In this way, when the cookie value is read, the date that the cookie was written is decrypted and immediately available without requiring a database lookup. This reduces the processing load on the TMS and also reduces wait times for the consumer using the Touch Point. It also allows the TMS to avoid more cumbersome mechanisms for maintaining cookies and other Identifiers, such as setting the cookie to live forever on the consumer's Touch Point.  
FIG. 6 is a flowchart illustrating the process of refreshing a stored cookie for the Touch Point. As will be understood by one of ordinary skill in the art, cookies may or may not be set with an expiration date. In these embodiments, after an expiration date for a particular cookie has passed, it is purged by the Touch Point. Beginning at step 601, the OMS 211 decrypts the cookie. The format of the cookie value is discussed above, and may consist of a Public ID and the last refresh date. At step 603, the OMS 211 reads the last refresh date to determine the age of the cookie. At step 605, the OMS 211 considers whether the cookie is more than a threshold age. In various embodiments where the cookie value is a combination of a Public ID and last refresh date, the OMS 211 can immediately determine the date without a lookup of the cookie value or the Public ID. In other embodiments, the OMS 211 may need to look up information associated with the Public ID in memory to determine when the cookie was last refreshed. If the cookie is not more than a threshold age, then the OMS 211 does not refresh the cookie. If the cookie is more than a threshold age, as shown at step 607, then the OMS 211 refreshes the cookie for the Touch Point. In these embodiments (and others), the OMS 211 refreshes the cookie by retrieving the current date, formatting the current date and existing Public ID as discussed above, encrypting the current date and the existing Public ID as the cookie value, then writing the cookie value as a new cookie. By creating a new cookie, the OMS 211 keeps the cookie alive and prevents it from being purged from the Touch Point. An exemplary process of refreshing a cookie is shown at FIG. 5.” (PGPub, 90, 91, 93)
The Applicant’s Specification is silent of the language and does not disclose a) the public identifier comprises an encrypted public ID and a last refresh date; and b) the last refresh date is the date the public identifier was set.  That is, it is the cookie value that is consisting of a pubic ID and the last refresh date rather than the public identifier comprising an encrypted public ID and a last refresh date.  Therefore, claim language is not found in the Spec. (See MPEP 2163 (I))

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-30, 35-36, 38-39, 41-47, 52-53 143, 146-148 and 151-153 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes (US 2010/0106596), Doughty et al. (US 2013/0124315) in view of Nemoy et al. (US 2009/0300723).
With respect to claims 21 and 38, Grimes discloses a method and a computer system for matching private and public identifiers, the system comprising:
a first portion of a distributed architecture (OPS) communicatively coupled to a financial institution and located behind a firewall, the first portion comprising at least one computing device that is configured to (Figs. 2, 3; Pars. 68, 95, 134, 235, 295-298):
transmit content to a particular consumer’s computing device via a secure online portal associated with the financial institution (Figs. 1-3, 21, 27; Pars. 145, 248-256, 261, 263-264, 295-298), 
wherein the content includes a call to a service (JavaScript code (i.e., “script call code”)) (Figs. 18, 19A-B, 21; Pars. 144-145, 234, 248-256, 258, 260-267),
wherein the secure identifier (GUID) is an anonymous identifier (associated with) for the particular consumer in the financial institution (Pars. 66, 234-235, 240), and 
wherein the first portion of the distributed architecture is communicatively coupled to the financial institution and located behind a firewall (Figs. 2, 3, 19A-B; Pars. 68, 95, 134, 235, 250-256, 295-298); and
the particular consumer’s computing device configured to execute the call to the beacon service to make a request comprising the secure identifier corresponding to the particular consumer’s to the service (Pars. 144, 243, 247-248, 252, 255-256, 267);
making, via the call to the service included with the content being executed by the particular consumer’s computing device, a request comprising the secure identifier to the service (Pars. 144, 243, 247-248, 252, 255-256, 267);
the service comprising at least one computing device, the at least one computing device being configured to (Figs. 2, 3; Pars. 68, 95, 134, 220, 267, 295-298):
examining, via the service executed by at least one computing device, the request from the call to locate particular information (Pars. 255-256, 265); and
determining, via the service executed by the at least one computing device, that the particular information comprises secure identifier and the identifier (transaction ID) (Figs. 18, 19A; 231, 241-242, 245, 265), and
writing, via the service executed by the at least one computing device, the secure identifier and the identifier as a potential match for processing (Figs. 19A, 24; Pars. 116, 143, 225, 257, 284);
a second portion of the distributed architecture (OMS) located outside of the firewall communicatively coupled to the first portion of the distributed architecture wherein the 
receiving the secure identifier associated with the particular consumer via the call to the service from the particular consumer’s computing device (Pars. 243, 252, 255);
creating at least one segment associated with one or more categories comprising secure identifiers (Figs. 2, 4, 3, 8, 9, 12, 16, 22; Pars. 66, 69, 79, 92, 98-99, 114, 156, 160-165, 177-179, 185, 213, 234), 
wherein at least one category is based on data from the financial institution (Figs. 2, 3, 8, 12, 16-17; Pars. 66, 211, 216, 156, 227);
associating the at least one segment with the identifier associated with the particular consumer (Figs. 14, 15, 18, 19A; Pars. 183, 223, 227, 248-255); and
based on associating the at least one segment to the identifier, facilitating delivery of a particular message to the particular consumer’s computing device (Figs. 1, 2, 3, 21, 27, 15, 19A-19B; Pars. 65, 68, 95, 134, 136, 211, 227-228, 235, 245-257, 261, 263-264, 295-298). 
Grimes does not explicitly disclose beacon.  Doughty disclose beacon (Figs. 1; Pars. 34, 60-65, 72-75).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the inserting of a JavaScript code (i.e., “script call code”) into the financial institution’s portal code (Par. 252) of Grimes in view of Doughty in order to monitor for a call from the financial institution online system via a continuous monitoring loop hence have the JavaScript code call a segment of code contained within the Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Grimes nor Doughty specifically disclose content comprising a secure identifier; request comprising a public identifier corresponding to the particular consumer’s computing device; matching the public identifier with the secure identifier associated with the particular consumer based on the potential match; storing the matched public and secure identifier associated with the particular consumer in a match table and based on the match table.  Nemoy discloses content comprising a secure identifier (Par. 37); request comprising a public identifier corresponding to the particular consumer’s computing device (Figs. 1, 5A; Pars. 31, 35-37, 40-41); matching the public identifier with the secure identifier associated with the particular consumer based on the potential match; storing the matched public and secure identifier associated with the particular consumer in a match table and based on the match table (Figs. 2-5A; Pars. 36, 40-41, 48).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the login of a consumer to respective financial institution web portal that places an automatic call to the offering system to retrieve a matched offers associated with the consumer’s account (GUID) and transaction ID Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Grimes, Doughty nor does Nemoy explicitly disclose first, second and third computing devices.  However, this only involves separating the functionality performed by subsystems of a single system into separate systems or servers.  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to separate functionality performed by one system into separate systems that perform the same functions, as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg
With respect to claims 22 and 39, Grimes, Doughty in view Nemoy of discloses all the limitations as described above.  Additionally, Grimes discloses wherein the at least one computing device is further configured to receiving an indication that the particular message was delivered to the particular consumer’s computing device at the second portion of the distributed architecture (Figs. 1, 4, 23, 24-26; Pars. 84, 89, 130, 164, 203, 225, 228, 277-287).
Grimes, Doughty nor does Nemoy explicitly disclose third computing devices.  However, this only involves separating the functionality performed by subsystems of a single system into separate systems or servers.  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to separate functionality performed by one system into separate systems that perform the same functions, as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 129 USPQ 348, (CCPA 1961)) (MPEP 2144.04 (V)(C))
With respect to claims 24 and 41, Grimes, Doughty in view Nemoy of discloses all the limitations as described above.  Additionally, Grimes discloses wherein the at least one computing device is further configured to receiving campaign information from an advertiser for defining the at least one segment at the second portion of the distributed architecture (Abstract, Figs. 1, 8-9, 11-13; Pars. 156, 160, 177-219).
Grimes, Doughty nor does Nemoy explicitly disclose second and third computing devices.  However, this only involves separating the functionality performed by subsystems of a single system into separate systems or servers.  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to separate functionality performed by one In re Dulberg, 129 USPQ 348, (CCPA 1961)) (MPEP 2144.04 (V)(C))
With respect to claims 25 and 42, Grimes, Doughty in view Nemoy of discloses all the limitations as described above.  Additionally, Grimes wherein transmitting the call to the service comprises transmitting code (Figs. 18, 19A-B, 21; Pars. 66, 77, 144-145, 248, 250-256, 258, 260-267).
Grimes does not disclose beacon to request a pixel or image.  Doughty discloses beacon to request a pixel or image (Pars. 34, 60-65, 72-75).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the inserting of a JavaScript code into the financial institution’s portal code to receive a call based on based on monitoring of the financial institution online system via a continuous monitoring loop (Par. 252) of Grimes in view of Doughty in order to have the JavaScript code call a segment of code contained within the associated system that performs the functions of retrieving matched offers and injecting those offers into the financial institution’s web portal to display to the consumer (Grimes, Par. 252) and to monitor a behavior of the consumer visiting a webpage to provide the consumer a customized content, advertisement and offers based on past consumer activity (Doughty, Par. 62).  ("Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc.
With respect to claims 26 and 43 Grimes, Doughty in view Nemoy of discloses all the limitations as described above.  Additionally, Grimes discloses wherein the at least one computing device is further configured to receiving, from a demand-side platform (merchant or advertiser), a demand-side platform identifier (or advertiser identifier (ID)) for the particular consumer at the second portion of the distributed architecture (Fig. 4, 8, 10, 11; Pars. 62, 161-165, 190).
Grimes, Doughty nor does Nemoy explicitly disclose second and third computing devices.  However, this only involves separating the functionality performed by subsystems of a single system into separate systems or servers.  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to separate functionality performed by one system into separate systems that perform the same functions, as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 129 USPQ 348, (CCPA 1961)) (MPEP 2144.04 (V)(C))
With respect to claims 27 and 44, Grimes, Doughty in view Nemoy of discloses all the limitations as described above.  Additionally, Doughty discloses wherein the at least one computing device is further configured to receiving a sync partner identifier for the particular consumer at the second portion of the distributed architecture, wherein the sync partner identifier is matched to the public identifier (Pars. 40, 83-85, 92).
Grimes, Doughty nor does Nemoy explicitly disclose second and third computing devices.  However, this only involves separating the functionality performed by subsystems of a single system into separate systems or servers.  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary In re Dulberg, 129 USPQ 348, (CCPA 1961)) (MPEP 2144.04 (V)(C))
With respect to claims 28 and 45, Grimes, Doughty in view Nemoy of discloses all the limitations as described above.  Additionally, Grimes discloses wherein the at least one computing device is further configured to receiving the demand-side platform identifier with the public identifier at the second portion of the distributed architecture (Fig. 4, 8, 10, 11; Pars. 62, 161-165, 190).
Grimes, Doughty nor does Nemoy explicitly disclose second and third computing devices.  However, this only involves separating the functionality performed by subsystems of a single system into separate systems or servers.  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to separate functionality performed by one system into separate systems that perform the same functions, as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 129 USPQ 348, (CCPA 1961)) (MPEP 2144.04 (V)(C))
With respect to claims 29 and 46, Grimes, Doughty in view Nemoy of discloses all the limitations as described above.  Additionally, Grimes discloses wherein the at least one computing device is further configured to matching the demand-side platform identifier with the secure identifier associated with the particular consumer by a match table at the second portion of the distributed architecture(Figs. 15, 16, 17, 18; Pars. 62, 79, 85, 153, 155, 208-209, 226-231, 232-238, 239-240, 241-242).
Grimes, Doughty nor does Nemoy explicitly disclose second and third computing devices.  However, this only involves separating the functionality performed by subsystems of a single system into separate systems or servers.  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to separate functionality performed by one system into separate systems that perform the same functions, as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 129 USPQ 348, (CCPA 1961)) (MPEP 2144.04 (V)(C))
With respect to claims 30 and 47, Grimes, Doughty in view Nemoy of discloses all the limitations as described above.  Additionally, Grimes discloses wherein the match table comprises the public identifier, the secure identifier, and the demand-side platform identifier associated with the particular consumer (Figs. 8, 10, 16-18; Pars. 62, 161-165, 232-238, 241-244).
With respect to claims 35 and 52, Grimes, Doughty in view Nemoy of discloses all the limitations as described above.  Additionally, Nemoy discloses wherein the at least one computing device is further configured to the at the second portion of the distributed architecture:
writing the public identifier to be associated with the particular consumer’s computing device (Figs. 1, 2, 4, 5A; Pars. 3, 22, 27-28, 31, 36-37, 47, 57, 59-60, 62); and
transmitting the public identifier to the particular consumer’s computing device (Figs. 1, 5A; Pars. 36, 62).
Grimes, Doughty nor does Nemoy explicitly disclose second and third computing devices.  However, this only involves separating the functionality performed by subsystems of a In re Dulberg, 129 USPQ 348, (CCPA 1961)) (MPEP 2144.04 (V)(C))
With respect to claims 36 and 53, Grimes, Doughty in view Nemoy of discloses all the limitations as described above.  Additionally, Nemoy discloses wherein:
the particular consumer’s computing device is a mobile device (Figs. 1, 8; Pars. 72-78).
With respect to claims 143 and 148, Grimes, Doughty in view Nemoy of discloses all the limitations as described above.  Additionally, Nemoy discloses wherein the public identifier is contained in a cookie (Par. 37).
With respect to claims 146 and 151, Grimes, Doughty in view Nemoy of discloses all the limitations as described above.  Additionally, Nemoy discloses wherein the public identifier is an advertising identifier associated with a mobile device (Figs. 1, 2, 4, 5A; Pars. 3, 22, 27-28, 31, 36-37, 47, 57, 59-60, 62-65).
With respect to claims 147 and 152, Grimes, Doughty in view Nemoy of discloses all the limitations as described above.  Additionally, Nemoy discloses wherein the public identifier is one of a plurality of public identifiers matched with the secure identifier in the match table (Figs. 2-5A; Pars. 36, 40-41, 48).
With respect to claim 153, Grimes, Doughty in view Nemoy of discloses all the limitations as described above.  Additionally, Grimes discloses wherein the beacon service is .

Claims 31-34 and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes (US 2010/0106596), Doughty et al. (US 2013/0124315), Nemoy et al. (US 2009/0300723) in view of Ginter (US 2009/0048978).
With respect to claims 31 and 48, Grimes, Doughty, Nemoy in view of Dobbs discloses all the limitations as described above.  Additionally, Grimes discloses wherein the at least one computing device is further configured to facilitating delivery of the particular message to the particular consumer’s computing device comprises the at least one segment matched to a demand-side platform identifier and (Figs. 9, 11, 15, 19A-19B, 22; Pars. 122, 126, 138, 178, 183, 186-202, 209-210, 245-257).
Neither Grimes, Doughty nor Nemoy specifically disclose transmitting the particular message to the demand-side platform for transmitting the particular message to the particular consumer’s computing device.  Ginter disclose transmitting the particular message (content) to the demand-side platform (Information Utility) for transmitting the particular message to the particular consumer’s computing device (Fig. 1; Pars. 395-412).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the generating of a targeted marketing campaigns by advertisers or accessing the system to retrieve a previously created segment (Pars. 161, 189) of Grimes, Doughty or substituting the sharing of private data that may be anonymously presented to other entities (Fig. 4; Pars. 56-60) of Nemoy in view of Ginter in order to create and publish a customized Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Grimes, Doughty nor does Nemoy explicitly disclose second and third computing devices.  However, this only involves separating the functionality performed by subsystems of a single system into separate systems or servers.  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to separate functionality performed by one system into separate systems that perform the same functions, as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 129 USPQ 348, (CCPA 1961)) (MPEP 2144.04 (V)(C))
With respect to claims 32 and 49, Grimes, Doughty, Nemoy in view of Ginter discloses all the limitations as described above.  Additionally, Grimes discloses wherein the match table comprises the secure identifier, the demand-side platform identifier associated with the particular consumer (Figs. 16, 17; Pars. 232-238, 239-240).  
Grimes, Doughty nor Ginter specifically disclose public identifier.  Nemoy discloses public identifier (Figs. 1, 2, 4, 5A; Pars. 3, 22, 27-28, 31, 36-37, 47, 57, 59-60, 62).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the login of a consumer to respective financial institution web portal Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Grimes, Nemoy nor Ginter specifically disclose the one or more partner identifiers, wherein each of the one or more partner identifiers is for identifying the particular consumer to each of the one or more partners.  Doughty disclose wherein each of the one or more partner identifiers is for identifying the particular consumer to each of the one or more partners one or more partner identifiers (Pars. 40, 83-85, 92).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the transaction ID that is generated and associated by financial institutions (Par. 236) of Grimes, Nemoy, Ginter in view of Doughty in order to match any category of data that is related to a consumer with associated entity identifiers (Par. 240) and to monitor a behavior of the consumer visiting a webpage to provide the consumer a customized content, advertisement and offers based on past consumer activity (Doughty, Par. 62). ("Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 33 and 50, Grimes, Doughty, Nemoy in view of Ginter discloses all the limitations as described above.  Additionally, Grimes discloses wherein the at least one computing device is further configured to facilitating delivery of the particular message to the particular consumer’s computing device comprises (Figs. 9, 11, 15, 19A-19B, 22; Pars. 122, 126, 138, 178, 183, 186-202, 209-210, 245-257).
Neither Grimes, Doughty nor Nemoy specifically disclose transmitting the particular message to an advertising exchange to be delivered to the particular consumer’s computing device.  Ginter discloses transmitting the particular message to an advertising exchange (distributor) to be delivered to the particular consumer’s computing device (Figs. 1, 2; Pars. 395-433).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the advertiser that generates a marketing campaign using an advertiser portal (Par. 137) of Grimes, Nemoy, Doughty in view of Ginter in order to create and publish a customized advertisement that is directed to a specific consumer using specific customer data (Grimes, Par. 183) and to apply a specific rules and controls by the specific distributer that is delivering a specific content to consumers (Ginter, 422-429).  ("Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc.
Grimes, Doughty nor does Nemoy explicitly disclose second and third computing devices.  However, this only involves separating the functionality performed by subsystems of a single system into separate systems or servers.  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to separate functionality performed by one system into separate systems that perform the same functions, as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 129 USPQ 348, (CCPA 1961)) (MPEP 2144.04 (V)(C))
With respect to claims 34 and 51, Grimes, Doughty, Nemoy in view of Ginter discloses all the limitations as described above.  Additionally, Ginter discloses wherein the at least one computing device is further configured to facilitating delivery of the particular message to the particular consumer’s computing device comprises transmitting the particular message to a publisher for publishing the particular message for viewing by the particular consumer (Figs. 1, 2; Pars. 395-433).
Grimes, Doughty nor does Nemoy explicitly disclose second and third computing devices.  However, this only involves separating the functionality performed by subsystems of a single system into separate systems or servers.  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to separate functionality performed by one system into separate systems that perform the same functions, as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 129 USPQ 348, (CCPA 1961)) (MPEP 2144.04 (V)(C))

Claims 37 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes (US 2010/0106596), Doughty et al. (US 2013/0124315), in view of Nemoy et al. (US 2009/0300723) Dobbs et al. (US 2012/0150641).
With respect to claims 37 and 54, Grimes, Doughty in view Nemoy of discloses all the limitations as described above.  Additionally, Grimes discloses wherein the at least one computing device is further configured to:
create one or more segments, wherein each segment of the one or more segments includes a category of secure identifiers associated with one or more parameters derived from the non-public data (Figs. 2, 3, 8, 9, 16; Pars. 156, 160, 177-179, 185, 213);
store the advertising exchange identifier in the match table (Fig. 11);
match at least one segment of the one or more segments to the advertising exchange identifier based on the match table indicating an advertising identifier is matched to the public identifier or the secure identifier (Fig. 11-13, 16-18; Pars. 178, 205, 209-210); and
transfer the at least one segment to an advertising exchange for delivering a targeted marketing message to the particular consumer (Fig. 15; Pars. 226-231).
Neither Grimes, Doughty nor Nemoy specifically disclose receive an advertising exchange identifier for identifying the particular consumer, wherein the advertising exchange identifier is associated with the public identifier.  Dobbs disclose receive an advertising exchange identifier (exchange identifier) for identifying the particular consumer, wherein the advertising exchange identifier is associated with the public identifier (Fig. 5; Pars. 30-33).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the generating of a targeted marketing campaigns by advertisers or Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Grimes, Doughty nor does Nemoy explicitly disclose third computing devices.  However, this only involves separating the functionality performed by subsystems of a single system into separate systems or servers.  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to separate functionality performed by one system into separate systems that perform the same functions, as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 129 USPQ 348, (CCPA 1961)) (MPEP 2144.04 (V)(C))

Claims 145 and 149-150 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes (US 2010/0106596), Doughty et al. (US 2013/0124315), Nemoy et al. (US 2009/0300723) in view of Presotto et al. (US 8,302,169).
With respect to claim 149, Grimes, Doughty in view of Nemoy discloses all the limitations as described above.  Additionally, Nemoy discloses public ID (Figs. 1, 2, 4, 5A; Pars. 3, 22, 27-28, 31, 36-37, 47, 57, 59-60, 62).
Neither Grimes, Doughty nor Nemoy discloses decrypting, by at least on computing device the identifier.  Presotto discloses decrypting, by at least on computing device the identifier (Figs. 2, 4-5; Col. 5, Lines 29-58; Col. 6, Line 46-Col. 10, Line 13; Col. 12, Line 23-Col. 13, Line 53).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute preserving of the security of the overall system, ensure secure communication via SSL, prevent system corruption and retain consumer privacy while all data and information passing into or out of the OPS (Par. 136) of Grimes, Doughty, Nemoy in view of decrypting, by at least on computing device the identifier (Figs. 2, 4-5; Col. 5, Lines 29-58; Col. 6, Line 46-Col. 10, Line 13; Col. 12, Line 23-Col. 13, Line 53) of Presotto in order to have the JavaScript code call a segment of code contained within the associated system that performs the functions of retrieving matched offers and injecting those offers into the financial institution’s web portal to display to the consumer while maintaining financial institution security protocols by handling SSL encryption that is often used between a consumer’s computer and financial institution web server (Grimes, Pars. 95, 252) and to only access cryptographically protected information when a user sends a request to the server with a cryptographic object associated with the cryptographically protected information (Presotto, Col. 4, Line 62-Col. 5, Line 16).  ("Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Grimes, Doughty nor does Nemoy explicitly disclose third computing devices.  However, this only involves separating the functionality performed by subsystems of a single system into separate systems or servers.  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to separate functionality performed by one system into separate systems that perform the same functions, as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 129 USPQ 348, (CCPA 1961)) (MPEP 2144.04 (V)(C))
With respect to claims 145 and 150, Grimes, Doughty, Nemoy in view of Presotto discloses all the limitations as described above.  Additionally, Nemoy discloses public ID (Figs. 1, 2, 4, 5A; Pars. 3, 22, 27-28, 31, 36-37, 47, 57, 59-60, 62).
(Figs. 2, 4-5; Col. 5, Lines 29-58; Col. 6, Line 46-Col. 10, Line 13; Col. 12, Line 23-Col. 13, Line 53).
Neither Grimes, Doughty nor Nemoy discloses wherein: a) the public identifier comprises an encrypted public ID and a last refresh date; and b) the last refresh date is the date the public identifier was set.  Presotto discloses wherein: a) the public identifier comprises an encrypted public ID and a last refresh date; and b) the last refresh date is the date the public identifier was set (Figs. 2, 4-5; Col. 5, Lines 29-58; Col. 6, Line 46-Col. 10, Line 13; Col. 12, Line 23-Col. 13, Line 53).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute preserving of the security Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Alla et al. (US 2016/0063539); Communicating impressions of contents that includes a call to a beacon service comprising identifiers corresponding to the particular consumer’s computing device. (Figs. 1, 6-11; Pars. 18, 36, 39, 49-52, 126-131).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685